UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4644



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HUGO RENE GOMEZ, a/k/a Michael Christopher
Fierro,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-04-423)


Submitted:   June 30, 2006                 Decided:   August 10, 2006


Before WILLIAMS, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Darren Byers, LAW OFFICES OF J. DARREN BYERS, P.A.,
Winston-Salem, North Carolina, for Appellant. Angela Hewlett
Miller, OFFICE OF THE UNITED STATES ATTORNEY, Michael Augustus
DeFranco, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Hugo Rene Gomez pled guilty pursuant to a plea agreement

to distributing five kilograms or more of cocaine (Count 1) and to

illegal reentry of an aggravated felon after removal in violation

of 8 U.S.C. § 1326(a), (b)(2) (2000) (Count Three).              On appeal,

counsel has filed a brief under Anders v. California, 386 U.S. 738

(1967), alleging that there are no meritorious claims on appeal but

raising the following issue: whether the district court erred by

failing to allow Gomez to withdraw his guilty plea.                  For the

reasons that follow, we affirm.

           We find no abuse of discretion by the district court in

denying   Gomez’s   motion   to    withdraw   his   guilty   plea.    United

States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000) (stating

review standard); see United States v. Moore, 931 F.2d 245, 248

(4th Cir. 1991) (articulating factors to consider when defendant

seeks to withdraw guilty plea). We have examined the entire record

in this case, including the issues raised in Gomez’s informal

brief, in accordance with the requirements of Anders, and find no

meritorious issues for appeal.         Accordingly, we affirm.       Gomez’s

pro se motion for preparation of transcripts at government expense

is denied.

           This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.        If the client requests that a petition


                                    - 2 -
be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                                - 3 -